      --..
'\, _\ - AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)


                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              Unitei States of America                               JUDGMENT IN A CRIMINAL CASE
                                              V.                                     (For Offenses Committed On or After November 1, 1987)


                              Antonio Aguilera-Gomez                                 Case Number: 3:19-mj-22844

                                                                                    Thomas S Sim
                                                                                    Defendant's Attorney


         REGISTRATION NO. 86551298
                                                                                                                        JUL 18 2019
         THE DEFENDANT:
          IZI pleaded guilty to count(s) _l_ of_ _C_o_mp�.__lai_n· t_ __________---jf-=�
                                                                                               �"'-!!"?c-!:'��½<'l�""''m
          D was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                   Nature of Offense                                                          Count Number(s)
         8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1
             □   The defendant has been found not guilty on count(s) -------------------
             □   Count(s) ------------------ dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                        � TIME SERVED                             □ ________ days
             IZI Assessment: $10 WAIVED IZI Fine: WAIVED
             IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             □   Court recommends defendant be deported/removed with relative, _________ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Thursday, July 18, 2019
                                                                                  Date of Imposition of Sentence

                          /7
                   (5/,✓""-:,:>'
         Received -�-------
                       DUSM
                                                                                   -Ill�
                                                                                  HONORABLE F. A. GOSSETT III
                                                                                  UNITED STATES MAGISTRATE JUDGE


         Clerk's Office Copy                                                                                                    3: 19-mj-22844
